Citation Nr: 1538941	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-38 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for ischemic heart disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to December 1978; and from May 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that restored a 30 percent rating for ischemic heart disease and hypertension, effective January 1, 2013, following expiration of a temporary total rating for convalescence.  

In November 2014, the RO found clear and unmistakable error in the effective date of the assignment of the 30 percent evaluation beginning January 1, 2013.  A 100 percent evaluation was extended through June 20, 2013, and a 30 percent evaluation was made effective after that date.  The RO also found clear and unmistakable error in the failure to evaluate the Veteran's heart condition and hypertension separately, and assigned a separate 10 percent rating for hypertension from August 6, 2009.

In his November 2014 substantive appeal, the Veteran requested a Board videoconference hearing at the RO.  In January 2015, he withdrew this request.  38 C.F.R. § 20.704.  

In February 2012, the RO denied service connection for depression.  In a January 2015 statement, he purportedly withdrew his appeal.  However, the claims file does not indicate that the Veteran submitted a notice of disagreement with respect to this claim.  In any event this issue is not on appeal

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT 

The Veteran's service-connected ischemic heart disease has been productive of a workload of 1-3 METs resulting in dyspnea since the termination of his temporary total rating on June 20, 2013.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for ischemic heart disease are met. 38 U.S.C.A. § 1155 (West 2014) 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's service-connected heart disease has been rated under Diagnostic Codes 7017 and7005.  These codes contain essentially the same rating criteria. They provide a 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent evaluation is provided when there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. An evaluation of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction.


The record includes the report of a VA examination conducted in June 2013.  The examiner reported that an exercise stress test had not been conducted and that none was needed because the Veteran's work load could easily be estimated.  He estimated that the Veteran's workload was between 5 and 7 METs and was limited by fatigue. An ejection fraction was not reported, but it was noted that there was no congestive heart failure or hypertrophy.

At the time of the examination, the record included letters written by the Veteran's cardiologist, Dr. Stark in November and December 2011.  Dr. Stark reported that the Veteran's ejection fraction on cardiac catheterization prior to recent bypass surgery had been 40 percent.  The most recent report he had showed that in November 2011, the Veteran was exercising at a level of 2.8 METs.  In September 2012, Dr. Stark reported that the Veteran had "really not had much change in his condition" and felt weak and tired but without angina.

The Veteran submitted a January 5, 2015 Disability Benefits Questionnaire signed by Dr. Stark that indicated that the Veteran had had an ejection fraction of 40 percent on testing in December 2014, and that his condition was manifested by a workload of 1-3 METs resulting in dyspnea.  

While the VA examiner reported findings that fall squarely within the criteria for a 30 percent rating, those findings were based almost entirely on the Veteran's self report during the examination and there is no indication that Dr. Stark's reports were considered.   Dr. Stark's January 2015, DBQ clearly support a 100 percent rating as did his earlier reports.  

As the evidence is in at least equipoise, reasonable doubt is resolved in favor of the Veteran and a 100 percent rating is granted as of June 20, 2013, when the temporary total rating expired.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating of 100 percent for ischemic heart disease is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


